Citation Nr: 1509829	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.

The issues of entitlement to service connection for a right foot condition, a right ankle condition, traumatic brain injury, and a left hand condition were also denied by the RO in March 2009.  The Veteran submitted a timely Notice of Disagreement to these issues and the issues currently on appeal.  The RO issued a Statement of the Case for these issues in March 2013.  However, in his April 2013 Substantive Appeal, the Veteran stated that he was only appealing the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the issues of entitlement to service connection for a right foot condition, a right ankle condition, traumatic brain injury, and a left hand condition are not before the Board for review.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 , 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that he has tinnitus due to in-service noise exposure while serving as an intelligence analyst.  The Veteran asserts that he was exposed to noise while wearing a headset for 12 hours a day, 7 days a week.  The Veteran also contends that he was exposed to noise while firing a rifle in service.  See November 2013 Hearing Transcript.  The Veteran contends that he has experienced intermittent bilateral tinnitus once or twice a month since service.  

Service treatment records are silent for complaints of or treatment for tinnitus.  The claims file contains very little post-service medical evidence.  The limited post-service VA treatment records do not show complaints of or treatment for tinnitus.

In March 2013, the Veteran underwent a VA audiological examination, but no nexus opinion was provided because the examiner was unable to test the Veteran's hearing due to excessive, hardened cerumen. 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has tinnitus.  Specifically, the Veteran has consistently asserted that he has tinnitus.  Although there is no medical evidence which reflects a diagnosis of tinnitus, the Board notes that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Since tinnitus is a subjective condition, the Veteran is also found to be credible regarding his description of his tinnitus.  The Veteran has given no reason for the Board to doubt his credibility or the evidence of record.  Therefore, the Veteran fulfills the current disability element for service connection based on his history of complaints of having tinnitus.

The Board also finds that the evidence shows that the Veteran had in-service evidence of acoustic trauma.  Although service treatment records are silent as to complaints, treatment, or diagnoses of tinnitus, the Board finds that the Veteran's lay evidence of exposure to loud noise during service from working as an intelligence analyst and from firing rifles is competent and credible evidence to show in-service occurrence of acoustic trauma.  In this regard, the Veteran's military occupational specialty (MOS) is listed as electronic warfare operations analyst.  In his April 2013 VA Form 9, the Veteran reported listening to radar signals, satellite signals, and voice signals and that he would often have to pull the head set off because of very loud noises coming through the head set.  At the November 2013 hearing, the Veteran testified that he was exposed to varying frequencies while wearing a headset for 12 hours a day, 7 days a week.  Additionally, the Veteran's DD 214 shows that he was awarded an expert rifle badge.  

The Veteran is competent to report the onset and circumstances of his in-service acoustic trauma, see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and the Board finds that his statements in this regard are credible, as there is no evidence to contradict his reports.  Moreover, his service activities as an intelligence analyst are capable of lay observation and are consistent with his duties/MOS.  Moreover, the Board notes that in-service acoustic trauma has already been conceded by VA in its denial of service connection for bilateral hearing loss and tinnitus.  See March 2013 Statement of the Case.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  Although there is no nexus opinion of record, the Veteran has consistently asserted that he has experienced ongoing tinnitus since service.  In his October 2008 claim, he indicated that the onset of her disability was in 1966.  In subsequent lay statements and during the November 2013 hearing, the Veteran reported experiencing recurrent tinnitus since service.  A lay person is competent to report tinnitus.  Charles, 16 Vet. App. 370.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.

Thus, there is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Veteran contends that he suffers from bilateral hearing loss, which has become worse in recent years.  See November 2013 Hearing Transcript.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, as noted above, the Board concedes that the Veteran was exposed to acoustic trauma during service.    

The Veteran was afforded a VA audiological examination in March 2013.  However, the examination was not conducted because the Veteran had excessive, hardened cerumen.  In his substantive appeal, the Veteran requested that he be rescheduled for an examination.  At the November 2013 hearing, the Veteran testified that he had the cerumen removed in May 2013 and that he was treating his ears in order to be ready for a new VA audiological examination.  To date, the Veteran has not been provided with another examination.

Where VA affords the Veteran an examination or obtains an expert opinion, it must ensure that the examination and/are opinion is adequate or inform the Veteran that such examination or opinion will not or cannot be provided or obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the present case, the Veteran has indicated a willingness to report for another examination, and there is currently insufficient competent medical evidence on file for the Board to make a decision on this claim.  Thus, in light of the Veteran's competent and credible reports of hearing loss and his conceded in-service acoustic trauma, the Board finds that a complete VA audiological examination is necessary to determine whether or not the Veteran currently has a bilateral hearing loss disability for VA compensation purposes and, if so, if it is etiologically related to his in-service acoustic trauma.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran testified that he had VA treatment for his ears in May 2013, but the latest VA treatment records associated with the claims file are from November 2008.  On remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records from November 2008 to the present.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other pertinent VA treatment records.

2) After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether he currently has a bilateral hearing loss disability for VA compensation purposes that is related to, or had its onset during, his period of active military service.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner is hereby informed that the Veteran's exposure to acoustic trauma during military service is presumed. 

The examiner is specifically requested to offer an opinion as to the following: 

(a) Does the Veteran currently have a bilateral hearing loss disability for VA compensation purposes?

(b) If the examiner finds that the Veteran has a bilateral hearing loss disability for VA compensation purposes, he or she should then provide a response to the following questions: 

Is it least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability had its onset during, or is etiologically related to his period of active military service, to include his presumed exposure to acoustic trauma?

Was the Veteran's bilateral hearing loss disability for VA compensation purposes manifested to a compensable degree within a year of service discharge in January 1969?

The examiner must consider the Veteran's lay statements regarding the onset of the disorder, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


